Citation Nr: 0811968	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased evaluation for otitis externa, 
bilateral, currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
hypertension.

3. Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1956 to March 
1977.  This appeal to the Board of Veterans Appeals (the 
Board) is from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, CA.

The veteran and his representative were present for a 
videoconferenced personal hearing before a Veterans Law Judge 
in October 2005; a transcript is of record.  Service 
connection is also in effect for scoliosis of the thoracic 
spine with degenerative changes of the low back and narrowing 
of L-5/S-1, for which a 40 percent rating is assigned; and 
for hemorrhoids, for which a noncompensable ratings are 
assigned.

In December 2005, the Board remanded the case for development 
on the issues shown on the front cover of this decision.  In 
a rating action in August 2007, the VARO granted separate 
service connection for hypertensive heart disease associated 
with hypertension and assigned a 30 percent rating.  However 
the earlier separate rating for hypertension remained at a 
noncompensable level. 

In correspondence from the Board to the veteran in February 
2008, he was informed that the Veterans Law Judge before whom 
he had testified previously was no longer with the Board.  
The veteran was asked to check one of three boxes as to 
whether he wished to have another hearing.

In a signed document dated in February 2008, the veteran 
responded in the affirmative that he wished to have a hearing 
before a Veterans Law Judge; he alternatively checked both 
that the hearing should take place at the VARO as a Travel 
Board hearing, and that it might be via video conferencing at 
the VARO.
REMAND

Given the adjudicative circumstances cited above, 
clarification may need to be made as to whether issue #2 
shown on the front cover remains on appeal.  In any event, 
the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for a 
personal hearing before a Veterans Law 
Judge either at the VARO on Travel Board 
or via video conferencing, in accordance 
with his clarified desires in that regard.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

